Citation Nr: 0409273	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  99-00 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
residuals, recurrent dislocation of the left shoulder 
(minor), currently evaluated as 20 percent disabling.  

2.  Entitlement to service connection for right shoulder 
deformity, to include as secondary to post-operative 
residuals, recurrent dislocation of the left shoulder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to 
December 1976.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO), which increased the evaluation for the veteran's 
left shoulder disability to 20 percent, effective May 1996, a 
date on which the veteran received outpatient treatment; and 
denied service connection for a right shoulder deformity as 
secondary to his service-connected left shoulder disability.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected post-operative residuals, 
recurrent dislocation of the left shoulder (minor), are 
manifested by some pain and limitation of motion; they do not 
result in limitation of motion of the arm to 25 degrees from 
the side; intermediate ankylosis of the scapulohumeral 
articulation between favorable and unfavorable; or fibrous 
union, nonunion or loss of head of the humerus.

3.  The veteran's right shoulder disability was not present 
during service or for many years thereafter, nor is it 
causally related to any incident of service; the 
preponderance of the evidence is against the claim that the 
veteran's right shoulder disability was caused or aggravated 
by his service-connected left shoulder disability.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
post-operative residuals, recurrent dislocation of the left 
shoulder (minor) have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5202 
(2003).

2.  Entitlement to service connection for right shoulder 
deformity, to include as secondary to post-operative 
residuals, recurrent dislocation of the left shoulder, is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2003).  

In the instant case, the appellant filed his claim that is 
the subject of this appeal before the enactment of the VCAA.  
The regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  See 
also VAOPGCPREC 7-2003; Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  

Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.  Thus, compliance is required with the notice and 
duty to assist provisions contained in the new law.  

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the March 1998 rating decision on appeal, the 
December 1998 statement of the case (SOC) and supplemental 
statements of the case (SSOCs) dated in May 2000, May 2002 
and August 2003 adequately informed him of the information 
and evidence needed to substantiate his claim.  The Board 
observes that a March 2001 VCAA notice letter, as well as the 
May 2002 SSOC, informed him of the VCAA's implementing 
regulations, including that VA would assist him in obtaining 
government or private medical or employment records, provided 
that he sufficiently identified the records sought and 
submitted releases as necessary.  The Board finds that these 
documents show that the appellant was notified of the 
evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini, supra. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, the RO has obtained the veteran's 
service medical records and all available post-service 
medical records, including VA treatment records.  The 
appellant has not indicated that there are any additional 
post-service medical records available to substantiate his 
claim.  

As to any duty to provide an examination and/or seek a 
medical opinion for either issue, the Board notes that in the 
case of a claim for disability compensation the assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The Board notes that the veteran was provided a VA 
examination in November 2002 to determine the severity of his 
left shoulder disability, and has not asserted that his 
disability has increased in severity since that time.  The 
Board finds that the relevant medical evidence of record, to 
include three VA compensation examinations performed in 
recent years, contain sufficient detail for rating purposes.  
See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 464 (1992); and 
Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Thus, there 
is no duty to provide another examination with regard to the 
increased rating issue on appeal.  38 U.S.C. § 5103A(d);  38 
C.F.R. § 3.159(c)(4).  

The Board also finds that there is no duty to provide a VA 
examination or obtain a medical opinion with regard to the 
veteran's claim for secondary service connection for right 
shoulder disability.  In this regard, the Board notes that 
there is no competent evidence in the record that the 
veteran's right shoulder condition "may be associated with 
the established event, injury, or disease in service or with 
another service-connected disability."  38 C.F.R. 
§ 3.159(c)(4)(i)(C).  The veteran has not contended that any 
medical professional has opined that his right shoulder 
disability is secondary to his service-connected left 
shoulder disability.  The veteran has not pointed to any 
medical evidence that allegedly contains such an opinion.  In 
fact, the competent medical evidence of record, as discussed 
below, demonstrates the opposite: that the veteran's right 
shoulder disability is unrelated to his service-connected 
left shoulder disability.  The Board finds that the medical 
evidence of record is sufficient to make a decision on the 
service connection claim on appeal.
During the pendency of his claim the appellant has been 
afforded opportunities to submit information relating to any 
additional evidence that may be available.  He has failed to 
identify any sources of additional outstanding evidence or 
indicate that he was in the process of obtaining additional 
evidence.  It is clear that there is no additional relevant 
evidence that has not been obtained and that the appellant 
desires the Board to proceed with its appellate review.  See 
Quartuccio, supra; Pelegrini, supra.

The decision by the United States Court of Appeals for 
Veteran Claims (Court) in Pelegrini, supra, held in part that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  VA 
believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.

In the present case, regarding both issues on appeal, a 
substantially complete application was received in September 
1997.  Thereafter, in a rating decision dated in March 1998, 
those issues were denied.  Only after that rating action was 
promulgated did the AOJ, in March 2001, provide notice to the 
claimant regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in March 2001 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and an SSOC 
was provided to the appellant.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In its March 2001 VCAA notice 
letter, the RO informed the veteran of the evidence already 
of record and requested that he inform VA of "any additional 
information or that you want us to try to get for you."  In 
a January 2003 letter informing him that his appeal had been 
certified to the Board, the RO informed him that he could 
submit additional evidence concerning his appeal within 90 
days of the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard, supra; Sutton, supra; see 
also 38 C.F.R. § 20.1102 (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Moreover, in a recent 
opinion, VA General Counsel held that the Court of Appeals 
for Veteran's Claims' statement in Pelegrini that 
sections 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
VA General Counsel further noted that section 5103(a) does 
not require VA to seek evidence from a claimant other than 
that identified by VA as necessary to substantiate the claim.  
See VAOPGCPREC 1-2004.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his or 
her claim, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible.  Thus, no 
additional assistance or notification to the appellant is 
required based on the facts of the instant case, there has 
been no prejudice to the appellant that would warrant a 
remand, and his procedural rights have not been abridged.  
Bernard, supra.

Finally, the Board notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. §  ____).

Factual Background

The veteran maintains that the current 20 percent evaluation 
assigned for his left shoulder disability does not adequately 
reflect the severity of that disability.  During an October 
1999 personal hearing on this issue, he testified that he had 
pain, reduced range of motion and flare-ups.  The veteran 
also contends that his current right shoulder disability is 
secondary to his service-connected left shoulder disability.  
He has not submitted specific details or contentions as to 
the alleged relationship, or referred to evidence showing 
such a relationship.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The service medical records show no right shoulder 
disability.  The thrust of the veteran's claim is that his 
right shoulder disability was caused or aggravated by his 
service-connected left shoulder disability.

Post-service medical evidence includes a 1989 VA medical 
certificate, which shows that the veteran had been involved 
in a fight the previous night and was thrown up against a 
wall, hurting his right shoulder.  On physical examination, 
he had a tender AC joint and limited motion.  X-ray 
examination was negative.  In October 1989, an X-ray showed 
that the veteran's right shoulder was within normal limits.  
The diagnosis was bruised right shoulder.  A December 1992 VA 
medical certificate provides that the veteran had suffered a 
right shoulder muscle tear, also described as status-post 
ruptured biceps tendon, in May 1988 that still caused pain.  
On physical examination, the right biceps had normal contour 
and strength with no point tenderness and good range of 
motion.  

VA outpatient treatment records show that the veteran 
complained of left shoulder pain in May 1996.  He had reduced 
range of motion and X-rays showed degenerative joint disease.  

Private 1997 medical reports indicate that the veteran 
injured his right shoulder in early 1997.  In an August 1997 
report, his private doctor opined that the veteran had 
suffered an asymptomatic right rotator cuff tear for quite a 
while, that had lead to retraction.  It was not bothersome 
until the veteran experienced an acute injury in February 
1997 that aggravated the pre-existing injury.  

The report of a December 1997 VA examination provides that 
the veteran had considerable deformity of the left shoulder, 
crepitation with popping and grinding of the joint, could not 
lift his arm above the shoulder level and suffered a lot of 
pain day and night.  He sometimes took Ibuprofen and also 
stronger Acetaminophen.  The veteran was noted to have had a 
right shoulder injury after service when he fell off his 
truck and caused a rather marked injury to the right 
shoulder.  He lost the rotator cuff and the ball of the 
humerus was badly damaged with cartilage changes.  He needed 
surgery on the shoulder but refused it.  He had constant 
pain, soreness and stiffness but could move it better.  He 
was working as a truck driver but worried about the loss of 
the shoulders, especially the right shoulder.  

On physical examination, the left shoulder was rather 
markedly deformed and there was a lot of crepitation on 
motion in the joint.  He could not lift his arm above the 
level of the shoulder without having a lot of pain and there 
was obvious deformity.  The right shoulder was less so, but 
he could lift it higher than the shoulder and it caused some 
crackling when he moved it.  Neurological examination was 
normal.  The pertinent impression was marked deformity of the 
left shoulder that was a service injury and surgery in the 
service, with persistent pain and suffering that was getting 
worse; and right shoulder deformity from an injury, that was 
non-service-connected.  

The report of a November 1999 VA examination provides that 
the veteran had experienced worse pain in the last several 
years and took Acetaminophen for pain.  He did some work as a 
truck driver.  On physical examination, the veteran had a 7 
cm anterior scar and crepitation on rotary motion with pain.  
Flexion was to 150 degrees then pain, extension was to zero 
degrees, abduction was to 80 degrees and he had essentially 
no adduction.  He had weak hand strength on resistive motion 
of the shoulder with the arm extended.  The impression was 
dislocation of the left shoulder, surgical repair of 
dislocation, residual degenerative arthritis of the left 
shoulder, and limitation of range of motion of the left 
shoulder.  An X-ray conducted later that month resulted in an 
impression of no sign of fracture or dislocation, 
degenerative changes shown.  

The report of a November 2002 VA examination provides that 
the veteran reported recurrent dislocations with excessive 
activity, and shoulder pain all of the time that increased at 
night and waked him up.  The veteran worked as a mechanic and 
that activity increased his shoulder pain and resulted in 
periodic dislocation.  On physical examination, the veteran's 
right (sic) shoulder had anterior flexion to 170 degrees and 
extension to 60 degrees.  Abduction was to 110 degrees, 
external rotation was to 90 degrees with pain and internal 
rotation was to 90 degrees with pain.  There was light 
decrease in the grip of the left hand.  Sensation of the left 
arm and hand to pinprick and vibratory stimulation were 
normal.  The impression was history of dislocation of the 
left shoulder with operative repair in 1976 with recurrent 
dislocations over the last year associated with shoulder pain 
and diminished strength in the left arm; moderate disability; 
and slight progression.  Currently radiographic examination 
showed superior subluxation of the shoulder, new from prior 
X-ray, and was a sign of continued instability of the 
shoulder.  

Legal Analysis

Increased Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion for the specific joint 
involved.  When the limitation of motion for the specific 
joint involved is noncompensable, a rating of 10 percent is 
for application for each such major joint affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent rating is 
warranted for x-ray evidence of involvement of 2 or more 
major joints with occasional incapacitating exacerbations and 
a 10 percent rating is warranted for x-ray evidence of 2 or 
more major joints.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2003).

The veteran's current 20 percent evaluation for a left 
shoulder disability is based on Diagnostic Code 5202, 
impairment of the humerus.  An evaluation in excess of 20 
percent for minor humerus requires fibrous union, nonunion of 
(false flail joint) or loss of head of (flail shoulder).  
Diagnostic Code 5202.  

Intermediate ankylosis of the minor scapulohumeral 
articulation, between favorable and unfavorable, warrants a 
30 percent evaluation.  Diagnostic Code 5200.  Limitation of 
motion of the minor arm to 25 degrees from the side, warrants 
a 30 percent evaluation.  Diagnostic Code 5201.  

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 20 percent for 
left shoulder disability.  

The competent medical evidence is negative for evidence of 
fibrous union, nonunion or loss of the head of the veteran's 
left humerus.  Therefore an evaluation in excess of 20 
percent is not warranted under Diagnostic Code 5202.  The 
evidence concerning the range of motion of the veteran's left 
shoulder, as noted in the December 1997, November 1999 and 
November 2002 VA examination reports, does not show that the 
limitation of shoulder motion more nearly approximates 25 
degrees from the side.  Thus, a 30 percent evaluation is not 
warranted under Diagnostic Code 5201.  The Board notes that 
there is no evidence of intermediate ankylosis of the 
veteran's left scapulohumeral articulation between favorable 
and unfavorable.  Thus, an increased evaluation is not 
warranted under Diagnostic Code 5200.  

The Board recognizes the veteran's complaints of left 
shoulder pain, as well as his use of Ibuprofen and 
Acetaminophen.  While his left shoulder disability is rated 
under Diagnostic Code 5202, on the basis of impairment of the 
humerus, the RO also appropriately considered the range of 
motion code that applies to the shoulder (38 C.F.R. § 4.71a, 
Diagnostic code 5201).  The Board finds that the veteran's 
left shoulder disability does not warrant an evaluation in 
excess of 20 percent, even with consideration of sections 
4.40 and 4.45 for functional loss, assessed on the basis of 
increased limitation of motion, pursuant to the guidelines 
set forth in Deluca.  The veteran's complaints, symptoms and 
pain are adequately addressed and contemplated by the 20 
percent evaluation under Diagnostic Code 5202.  The evidence 
does not show that the veteran's pain results in limitation 
of motion of the arm that more nearly approximates to 25 
degrees form the veteran's side (Diagnostic Code 5201).  The 
December 1997 VA examination showed that the veteran had pain 
when he tried to lift his arm beyond the shoulder level, 
which is considerably past the 25 degrees from the side 
point.  The November 1999 VA examination revealed pain at 150 
degrees of flexion, which again clearly does not more nearly 
approximate 25 degrees from the side.  The same can be said 
of the November 2002 VA examination: it was reported at that 
time that the veteran had pain at 90 degrees of external and 
internal rotation; there was no indication of pain limiting 
motion to the point that it more nearly approximated 25 
degrees from the side.  Thus, the Board finds that the 
veteran's current 20 percent evaluation appropriately 
addresses his pain, and an evaluation in excess of 20 percent 
under Diagnostic Code 5201, including consideration of 
sections 4.40, 4.45 and 4.59, is not warranted.  DeLuca, 8 
Vet. App. at 202.

The Board observes that the March 1998 rating decision on 
appeal declined to send this claim to the VA Central Office 
for additional compensation under 38 C.F.R. § 3.321.  In 
exceptional cases where schedular evaluations are found to be 
inadequate, consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities" is made.  38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

The Board finds no evidence of an exceptional disability 
picture in this case.  There is no evidence in the claims 
file of particular circumstances that render impractical the 
application of the regular rating criteria to the veteran's 
left shoulder disability, nor is there any indication that 
the veteran's left shoulder disability has required any 
recent hospitalization.  There is no documentary evidence 
that because of his left shoulder disability the veteran has 
been uniquely economically harmed beyond the degree of 
disability anticipated at the current 20 percent evaluation.  
The medical record indicates that the veteran works as a 
mechanic and truck driver.  He has submitted no employment 
records referring to any poor job performance or absences 
stemming from his service-connected left shoulder disability, 
or any medical records showing frequent treatment of his left 
shoulder disability that would interfere with employment, 
more than contemplated by his 20 percent evaluation.  

The Board recognizes that the exceptional or unusual 
disability picture mentioned in section 3.321(b)(1) 
reasonably contemplates factors other than marked 
interference with employment or frequent periods of 
hospitalization.  Johnston v. Brown, 10 Vet. App. 80, 86 
(1997).  However, such factors would be apparent from the 
record and necessarily relate to the service-connected 
disability.  See, e.g., Smallwood v. Brown, 10 Vet. App. 93, 
97-98 (1997) and Spurgeon v. Brown, 10 Vet. App. 194, 197 
(1997).  In this case, no such factors are apparent from a 
review of the record before the Board.

Service Connection

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Secondary service 
connection may be granted for a disability which is 
proximately due to or the result of an established service-
connected condition.  38 C.F.R. § 3.310(a).  Secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service-
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service, or a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. §§ 3.303, 3.304, Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992)).  Where the determinative issue 
involves medical causation or a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for right shoulder 
deformity, to include as secondary to post-operative 
residuals, recurrent dislocation of the left shoulder.  

The Board finds that the veteran's service medical records 
are negative for treatment, evaluation or diagnosis of a 
right shoulder condition.  The post-service medical records 
are negative for any competent medical evidence showing a 
nexus or link between the veteran's current right shoulder 
complaints and his service, such as a medical opinion linking 
them.  Thus, direct service connection is not warranted.  38 
C.F.R. §§ 3.303, 3.304.  The Board also notes that the post-
service medical evidence is negative for evidence of right 
shoulder arthritis.  Thus service connection on a presumptive 
basis is not warranted.  38 C.F.R. §§ 3.307, 3.309.

As to the claim of secondary service connection, the Board 
finds no objective medical evidence in the record linking the 
veteran's right shoulder disability to his service-connected 
left shoulder disorder.  The competent medical evidence of 
record establishes that the veteran's post-service right 
shoulder complaints are due to various post-service injuries, 
not his service-connected left shoulder disability.  The 
Board has considered a private August 1997 medical report 
that included a notation of a pre-existing right shoulder 
disability, but it is clear in reviewing the document as a 
whole and the remaining relevant evidence in the claims file 
that the clinician was not referring to a disability that 
pre-existed service and there is no contention from the 
veteran to indicate otherwise; it is apparent that there was 
disability that pre-existed the 1997 injury but no clinician 
has related the right shoulder disorder to any incident 
before or during service.  The thrust of the veteran's 
contentions is that his right shoulder disability was caused 
by his service-connected left shoulder disorder.  The only 
competent opinion that addresses this question goes against 
his claim for secondary service connection.  

The sole evidence as to the alleged causal relationship in 
this case consists of the veteran's own bare assertions.  
However, as a layperson, the veteran is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu, supra.  As a 
result, his own testimony does not constitute competent 
medical evidence in support of this claim.  

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).
ORDER

Entitlement to an evaluation in excess of 20 percent for 
post-operative residuals, recurrent dislocation of the left 
shoulder (minor) is denied.  

Entitlement to service connection for right shoulder 
deformity, to include as secondary to post-operative 
residuals, recurrent dislocation of the left shoulder, is 
denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



